 GENERAL SHOE. CORPORATION499the Union's organizational campaign and applicants for employment as to theirunion affiliation; (2) practicing surveillance upon the union meeting attended byits employees; and (3) threatening to close its plant if its employees affiliatedwith or supported the Union. It will, therefore, be recommended that theRespondent cease and desist from such activities and take certain affirmativeaction designed to effectuate the policies of the Act.The Respondent's infractions of the Act, herein found, disclose a fixed purposeto defeat self-organization and its objectives.Because of the Respondent's un-lawful conduct and its underlying purposes, I am persuaded that the unfairlabor practices found are related to the other unfair labor practices proscribedby the Act and that the danger of their commission in the future is to beanticipated from the course of the Respondent's conduct in the past.The pre-ventive purpose of the Act will be thwarted unless the remedial order is coex-tensive with the threat.In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, andto minimize strife which burdens and obstructs commerce, and thus to effectuatethe policies of the Act, it will be recommended that the Respondent be orderedto cease and desist from infringing in any manner upon the rights guaranteedby Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of CharlesP. Herd, thereby discouraging membership in the Union, the Respondent engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent's unfair labor practices interfered with the free choiceof the employees' bargaining representative in the election conducted on De-cember 6, 1950.[Recommended Order omitted from publication in this volume.]GENERAL SHOECORPORATION(MARMAN BAG PLANT)andINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE,No.155,PETITIONER.Case No. 10-RC-1000.December12,1951Supplemental Decision and OrderOn November 28, 1950, pursuant to the Decision and Direction ofElection 1 issued by the Board herein on November 6, 1950, an election1Not published in printed volumes of Board decisions.97 NLRB No. 71. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDby secret ballot was conducted under the direction and supervisionof the Regional Director for the Tenth Region.The tally of ballotsissued after the election showed that of the 88 eligible voters in theunit, 82 cast valid ballots, of which 21 were for and 61 were againstthe Petitioner.On December 4, 1950, the Petitioner filed objections to conduct af-fecting results of the election.Thereupon in accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation and on March 30, 1951, issued and duly served upon the-parties a report on objections.The Regional Director upon thefacts recited in his report found merit in certain of the Petitioner'sobjections, concluded that the Employer had interfered with theconduct of the election, and recommended that the election be set aside.On April 10, 1951, the Employer filed exceptions to the Regional Di-rector's report.Thereafter on May 8,,1951, the Board issued an orderdirecting hearing on objections and exceptions and remanded thecase to the Regional Director for the purpose of conducting a hearingon the issues raised by the aforesaid objections and exceptions.The hearing was held on June 6 and 7, 1951, before Clarence D.Musser, hearing officer.The Petitioner and Employer appearedand participated.On September 5, 1951, the hearing officer issuedand served upon the parties his report on objections to election, acopy of which is attached hereto, in which he recommended thatthe election be set aside.The Employer filed timely exceptionsto the hearing officer's report on objection to election.The Employer'srequest for oral argument is hereby denied because, in our opinion,the record and the exceptions adequately present the issues and theposition of the parties.The Board has reviewed the rulings made by the hearing officer atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the hearingofficer's report on objections to election, the exceptions filed by theEmployer, and the entire record in the case, and hereby adopts thehearing officer's findings, conclusions, and recommendations to theextent that they are consistent with- this Supplemental Decisionand Order.The hearing officer found that in the course of 2 or 3 days beforethe election, the Employer's personnel manager, Hooper, addressedgroups of from 10 to 12 employees who were called into his officeduring working hours.Hooper, in these talks which lasted for approximately 45 minutes,began by saying that "he wanted to show pictures of what a unionhad done."He thereupon displayed to the employees certain photo-graphs of a violent strike, stating that "that was what the unions GENERAL SHOE CORPORATION50].would do for the employees" and that the pictures would ^shoW the"trouble unions caused in the past and what they might cause inthe future."He spoke of the strike pictures as "being the resultof a union strike and something we didn't want in our place ofbusiness."In connection with the showing of these pictures Hooperfurther stated, without explanation, that employment at that plantin the strike had dropped from 6,000 to 500.He then read to eachgroup of employees a letter which on November 22, 1950, the Em-ployer's chairman had sent to each employee which sought to refutethe alleged claim of the union that it could get wage increases andother benefits for the employees.Hooper closed the meetings byurging the employees to vote, distributing a sample ballot whichcontained a statement, "B sure to vote No." 2Before these meetings, for a period of 3 to 4 weeks precedingthe election,Hooper and Publow, general manager of the plant,also called most of the employees involved in the election into theiroffice individually for periods of from 20 to 45 minutes.Theydiscussed company policies and, in substance, attempted to demonstratethat the employees had already received more benefits than wouldbe obtained under any contracts proposed by the Petitioner.Ac-cording to the credited testimony of employee Jessie Wright, Publow,during the conference with her, asked her "what she knew about theunion."He also stated to her that if one of General Shoe's plantswent on strike, the other would have to join in a sympathy strike.The record also establishes that Publow told Wright that if a unioncame in they could no longer go directly to management with anygrievance but would have to see their union steward, and that theywould no longer be able to move from machine to machine, as istheir current custom, to make their production quotas.'We neednot pass upon the propriety of what was said.We find, as did the hearing officer, that in the circumstances ofthis case the technique of calling the employees into the Employer'soffices individually and in small groups and there urging that theyreject the Union was in itself conduct which warrants setting aside thiselection.In an earlier case involving another plant of this sameEmployer,3 the Board held that such conduct under similar circum-stanceswas incompatible with those laboratory conditions under2The Regional Director found the letter of November 22, 1950,the sample ballot,and a similar letter of November 20, 1950, distributed to the employees coercive andgrounds for setting the election aside.The hearing officer found it unnecesary to passupon this finding.We do not set forth these documents, because after carefully examiningthem we are of the opinion that none of them in themselves exceeded protected expressionof opinion under Section 8 (c). In this connection it should be noted that the sampleballot distributed at these meetings and other occasions was clearly marked "Sample"and contained no names of officials of the National Labor Relations Board.3General Shoe Corporation,77 NLRB 124986209-52r-vol 9 v---33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich Board elections should be conducted.Herethe statementsmade to the small groups of employees may have been more temperatein tone than those involved in the earliercase.The fact remains,however, that here,as inthat case, the Employer communicatedhis antiunion views to the employees in a manner the effect ofwhich was calculated to interfere with a free choice in the election.When rank-and-file employees are brought to the companyofficesin small groups, they do not deal in an "arms length" relationshipwith the company officials they are directed to see. - Antiunion opin-ions, and the suggestion that the employees reject the union, whenuttered in that locus of final authority in the plant, take on a meaningand a significance they do not possess under other circumstances.Thecoercive effect may be subtle, but it is nonetheless there.And itis that much stronger when, as in this case, the employees are alsobrought into the office individually.We therefore reaffirm our holdingin the earlierGeneral Shoecase and conclude that, without regardto precisely what was said at the meetings with employees, the mannerin which these meetings were conducted interfered with a free choiceby the employees and warrants setting aside the election.In addition, and wholly apart from the above, we note that therecord shows that at the meeting between employee Wright and Gen-eral Manager Publow, the latter interrogated Wright as to "what sheknew about the Union," and advised her that if the Union was selectedthe employees would no longer be permitted to move from machine tomachine in order to make their production quotas.The record furtherdiscloses that about 10 days before the election Harris, a supervisor,asked employee Reeves if he were going to vote for the Union, and thaton the very morning of the election Superintendent Wells toldemployee Hunt that if the Union came in they would shut down theplant and that Mr. Jarman (the Employer's chairman) would not letthe Union in.The interrogation of Wright and Reeves, and the threats made toWright and Hunt, constitute in themselves improper interference withthe election.It is immaterial that they involveda smallnumber ofemployees, for as this Board has said in the past, "an election serves itspurpose only if it affords an opportunity forallemployees to registera free and uncoerced choice of bargaining representative." 4More-over, where, as in one instance here, the threatis oneto close the plantwhich is almost certain to become known to other employees, theBoard's determination to set the election aside cannot rest solely uponthe number of instances of such interference or the number ofemployees directly involved.4 O. H. Hess, Incorporated,82 NLRB 463. See alsoU. S. RubberCo., 86 NLRB 3. COCA-COLA BOTTLING COMPANY OF POTTSVILLE503Accordingly, because the Employer's conduct interfered with theemployees' exercise of a free choice of bargaining representative, weshall sustain the Petitioner's objections to the election and set theelection aside.Wheii the Regional Director advises the Board thatthe circumstances permit the free choice of a bargaining represen-tative,we shall direct that a new election be held among theseemployees.OrderIT IS HEREBY ORDERED that the election held on November 28, 1950,among the employees of the General Shoe Company (Marman BagPlant), Nashville, Tennessee, be, and it hereby is, set aside.MEMBER REYNOLDS,concurring :I disagreed with the majority holding in the earlierGeneral Shoecase ' that the preelection activities of the employer warranted settingaside the election.As the conduct of the Employer in the instantcase with respect to the manner in which meetings were held withemployees is indistinguishable from that of the employer in the earlierdecision I deem myself bound by the majority finding therein. I there-fore concur in my colleagues' conclusion that the election in the presentcase should be set aside. If I were not thus compelled to regard ascoercive the employer meetings, I would view the conversations withWright, Hunt, and Reeves as isolated incidents affording insufficientbasis for directing that a new election be held .6MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Order."Footnote3,supra.eWilsonand Company,Inc.,95 NLRB 882 ;S d S Coriuga,ted PaperMachinery Co. Inc,89 NLRB 1363;General Shoe Corporation,footnote3,supra.COCA-COLABOTTLING COMPANY OF PoTTsviLLEand EMPLOYEES OFCOCA-COLABOTTLING COMPANY OF POTTSVILLE,PETITIONERandLOCAL429, -INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEuRS,WAREHOUSEMEN&HELPERS OFAMERICA, AFL.Case No.4-RD-64.December 1. ,1951'Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold X.Summers,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby aff'irmed''The hearingofficer referredto theBoard the union's motion to dismiss the petitionin this proceeding.For thereasons setforthin paragraph3, infra,thismotion is herebygranted.97 NLRB No. 73.